As filed with the Securities and Exchange Commission on November 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1. Schedule of Investments. CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 97.6% Banks: 2.5% BB&T Corp. $ Capital Goods: 4.7% Roper Industries, Inc. United Technologies Corp. Chemicals: 5.1% Johnson & Johnson Monsanto Co. Consumer Durables & Apparel: 4.8% Coach, Inc. V.F. Corp. Consumer Services: 2.3% McDonald's Corp. Diversified Financials: 2.4% Capital One Financial Corp. Energy: 9.6% Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Food, Beverage & Tobacco: 7.1% The Coca Cola Co. Kraft Foods, Inc. - Class A Mead Johnson Nutrition Co. Health Care Equipment & Services: 2.4% Intuitive Surgical, Inc. * Household & Personal Products: 4.4% Colgate-Palmolive Co. Estée Lauder Companies, Inc. - Class - A Insurance: 2.4% The Travelers Companies, Inc. Internet Software & Services: 5.3% eBay, Inc. * Google, Inc. * Materials: 6.5% E.I. DuPont de Nemours & Co. Praxair, Inc. Precision Castparts Corp. Retailing: 7.6% Bed Bath & Beyond, Inc. * Dollar Tree, Inc. * The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.4% ARM Holdings PLC - ADR Software & Services: 10.1% Accenture PLC Check Point Software Technologies Ltd. * International Business Machines Corp. Teradata Corp. * Technology Hardware & Equipment: 11.0% Agilent Technologies, Inc. Apple, Inc. EMC Corp. * QUALCOMM, Inc. Telecommunication Services: 2.6% American Tower Corp. Transportation: 4.4% Canadian National Railway Co. United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $15,367,175) SHORT-TERM INVESTMENT: 2.5% Money Market Fund: 2.5% Invesco Short-Term Prime Portfolio - Institutional Class, 0.086%(a) TOTAL SHORT-TERM INVESTMENT (Cost $470,320) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $15,837,495) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depositary Receipt (a) 7-day yield as of September 30, 2012. The Globa/lndustry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P'j. GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator,U.S. i3ancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Congress Large Cap Growth Fund’s (The “Fund”) previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. Summary of Fair Value Exposure at September 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date 11/18/12 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date11/18/12 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date 11/27/12 * Print the name and title of each signing officer under his or her signature.
